1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA ALLISON, #179741
     Assistant for the Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700 Fax: 916-498-5710
5    Attorneys for Defendant
     THIEN HICKS
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 )   Case No. 2:19-cr-0056-WBS
                                               )
12          Plaintiff,                         )   AMENDED STIPULATION AND TO
                                               )   CONTINUE STATUS CONFERENCE
13                       v.                    )
                                               )
14   THIEN HICKS,                              )   Date: May 6, 2019
                                               )   Time: 9:00 a.m.
15         Defendant.                          )   Judge: Hon. William B. Shubb
                                               )
16                                             )
17
18          IT IS HEREBY STIPULATED between the parties through their respective counsel,
19   Assistant United States Attorney QUINN HOCHHALTER and Assistant Federal Defender
20   LINDA C. ALLISON attorney for THIEN HICKS, that the status conference currently scheduled
21   for May 6, 2019, be continued to June 24, 2019 at 9:00 a.m.
22          The reason for the continuance is that the defense counsel needs additional time to review
23   the discovery with her client, continue with an investigation and discuss plea negotiations with
24   the government.
25          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26   excluded of this order’s date through and including June 24, 2019; pursuant to 18 U.S.C. §3161
27   ///
28

                                                    -1-
1    (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based
2    upon continuity of counsel and defense preparation.
3    DATED: April 29, 2019                                 Respectfully submitted,
4                                                          HEATHER WILLIAMS
                                                           Federal Defender
5
                                                           /s/Linda Allison
6                                                          LINDA ALLISON
                                                           Assistant to the Federal Defender
7                                                          Attorneys for Defendant
                                                           THIEN HICKS
8
9    Dated: April 29, 2019                                 McGREGOR W. SCOTT
                                                           United States Attorney
10
                                                           /s/ Linda C. Allison for
11                                                         QUINN HOCHHALTER
                                                           Assistant United States Attorney
12
13
                                                 ORDER
14
            The status conference scheduled for May 6, 2019, is continued to June 24, 2019, at the
15
     request of the parties and for the reasons stated above. The Court further finds that the need for
16
     counsel to investigate new information warrants an exclusion of time under the Speedy Trial Act
17
     pursuant to 18 U.S.C. § 3161(h)(7)(A) and (b)(iv) from the date of this order through and
18
     including June 24, 2019. The Court finds that the ends of justice to be served by a continuance
19
     outweigh the best interests of Mr. Hicks’ and the public in a speedy trial.
20
            IT IS SO ORDERED.
21
     Dated: May 2, 2019
22
23
24
25
26
27
28

                                                     -2-
